Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO
AMENDED AND RESTATED REVOLVING NOTE

                    This Third Amendment to Credit Agreement and First Amendment
to Amended and Restated Revolving Note (this “Amendment”), dated as of October
31, 2014, is entered into by and between COMMUNICATIONS SYSTEMS, INC., a
Minnesota corporation (“Communications Systems”), JDL TECHNOLOGIES,
INCORPORATED, a Minnesota corporation (“JDL”), TRANSITION NETWORKS, INC., a
Minnesota corporation (“Transition Networks”, together with Communications
Systems and JDL, “Borrowers” and each a “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Lender”).

RECITALS

                    Borrowers and Lender are parties to a Credit Agreement dated
as of October 28, 2011, as amended by a First Amendment to Credit Agreement and
Waiver of Event of Default dated as of November 28, 2012 and a Second Amendment
to Credit Agreement and Waiver of Event of Default dated as of November 14, 2013
(as so amended, and as the same may be further amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”). Capitalized
terms used in these recitals have the meanings given to them in the Credit
Agreement unless otherwise specified.

                    Borrowers’ obligations to Lender are evidenced by, among
other things, that certain Amended and Restated Revolving Note dated November
28, 2012, issued by Borrowers in favor of Lender in the original principal
amount of $10,000,000 (as amended, restated, supplemented, extended, renewed,
replaced or otherwise modified from time to time, the “Revolving Note”)

                    Borrowers have requested that Lender agree to certain
amendments to the Credit Agreement and the Revolving Note, and the Lender has
agreed to make such amendments on the terms and conditions set forth herein.

                    NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements herein contained, it is agreed as follows:

                    1.        Definitions. Capitalized terms used in this
Amendment (including in the Recitals) have the meanings given to them in the
Credit Agreement unless otherwise expressly defined in this Amendment.

                    2.        Amendment to Revolving Note. The dated “November
1, 2014” contained in the first paragraph of the Revolving Note is hereby
replaced in its entirety to read “November 1, 2016”.

                    3.        Amendments to Credit Agreement.

 

 

 

          (a)      The date “November 1, 2014” contained in the first sentence
of Section 1.1(a) is hereby amended in its entirety to read as follows:
“November 1, 2016”.

 

 

 

          (b)      The phrase “Ten Million Dollars ($10,000,000)” contained in
the first sentence of Section 1.1(b) is hereby amended in its entirety to read
as follows: “One Million Dollars ($1,000,000)”.


--------------------------------------------------------------------------------



 

 

 

          (c)      Section 4.9 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


 

 

 

 

 

 

          Section 4.9 Financial Condition. Using GAAP (except to the extent
modified by the definitions herein):

 

 

 

 

 

          (a)     Maintain Borrowers’ financial condition as follows, with
compliance determined as of each fiscal quarter end, determined on a rolling
four-quarter basis, commencing with financial statements for the quarter ending
December 31, 2011:

 

 

 

 

 

 

          (i)      a minimum Current Ratio not less than 1.75 to 1.0;

 

 

 

 

 

 

 

          (ii)     a minimum Net Profit of $3,000,000; and

 

 

 

 

 

 

 

          (iii)    a minimum Tangible Net Worth of not less than $60,000,000.

 

 

 

 

 

          (b)     Commencing June 30, 2015 and as of June 30 of each year
thereafter, Borrowers will achieve Net Profit of not less than $500,000, with
compliance determined as of each such June 30 on a fiscal year-to-date basis.

 

 

 

 

 

Notwithstanding the foregoing or anything to the contrary contained in the
definitions below, for purposes of determining Borrowers’ compliance with
subsections (a)(ii) and (b) of this Section 4.9, up to $5,850,000 of goodwill
impairment charges recognized by Borrowers on or about September 30, 2013 in
connection with Borrower’s Transition Networks business unit shall be excluded.
As used in this Section 4.9:

 

 

 

 

 

 

 

          (v)     “Current Ratio” means, with respect to the applicable
computation period, the ratio of (i) current assets owned by such entity to (ii)
current liabilities of such entity, plus the sum of all outstanding working
capital borrowings under the Line of Credit and Letters of Credit issued under
this Agreement;

 

 

 

 

 

 

 

          (x)     “Net Profit” means net profit of an entity before tax;

 

 

 

 

 

 

 

          (y)     “Tangible Net Worth” means the sum of (i) an entity’s total
net worth less (ii) any intangible assets owned by such entity, plus the sum of
all Subordinated Debt; and

 

 

 

 

 

 

 

          (z)     “Subordinated Debt” means debt of a person or entity that is
subordinated to the payment of all debts, liabilities and obligations of
Borrowers arising under or in connection with this Agreement and any other Loan
Documents and all rights and remedies granted to Bank under or in connection
with this Agreement and any other Loan Documents pursuant to a subordination
agreement in form and substance acceptable to Bank in its sole discretion,
executed and delivered by each holder of such subordinated debt in favor of
Bank.

 

 

 

                    4.       No Other Changes. Except as explicitly amended by
this Amendment, all of the terms and conditions of the Credit Agreement, the
Revolving Note and the other Loan Documents remain in full force and effect.

-2-

--------------------------------------------------------------------------------




 

 

                    5.      Conditions Precedent. This Amendment shall be
effective when Lender shall have received an executed original of this
Amendment, together with each of the following, each in form and substance
acceptable to Lender:

 

 

          (a)     a certificate of the secretary of each Borrower: (a) attaching
resolutions of the Board of Directors of such Borrower authorizing the
execution, delivery and performance by such Borrower of the Loan Documents,
including this Amendment and the Amended Note, (b) certifying that the articles
of incorporation of such Borrower delivered by such Borrower to Lender on
October 28, 2011 have not been amended or changed in any respect (or if there
has been any amendment or change, certifying that attached to such certificate
is a current copy of such articles of incorporation (certified by the Secretary
of State of formation)), (c) certifying that the bylaws of such Borrower
delivered by such Borrower to Lender on October 28, 2011 have not been amended
or changed in any respect (or if there has been any amendment or change,
certifying that attached to such certificate is a current copy of such bylaws of
such Borrower), and (d) containing the names of the officer or officers of such
Borrower authorized to sign the Loan Documents, including this Amendment and the
Amended Note, together with a sample of the true signature of each such officer,
or affirming that the officer or officers certified to Lender on October 28,
2011 remain so authorized; together with current good standing certificate for
such Borrower; and

 

 

 

          (b)     such other matters as Lender may reasonably require.

 

 

                    6.       Representations and Warranties. Borrowers hereby
represent and warrant to Lender as follows:

 

 

 

          (a)     Each Borrower has all requisite power and authority to execute
this Amendment, the Amended Note and any other agreements or instruments
required hereunder and to perform all of its obligations hereunder, and the
Credit Agreement, as amended by this Amendment, and the other Loan Documents to
which such Borrower is a party have been duly executed and delivered by such
Borrower and constitute the legal, valid and binding obligations of such
Borrower, enforceable in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

 

 

 

          (b)     The execution, delivery and performance by such Borrower of
Credit Agreement, as amended by this Amendment, and the other Loan Documents to
which such Borrower is a party have been duly authorized by all necessary
corporate action and do not (i) violate any material provision of federal,
state, or local law or regulation applicable to such Borrower, the governing
documents of such Borrower, or any order, judgment, or decree of any court or
other governmental authority binding on such Borrower, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any contract, obligation, indenture or other instrument to which
any Borrower is a party or by which any Borrower may be bound, (iii) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any assets of any Borrower, or (iv) require any approval of such Borrower’s
shareholders or any approval or consent of any other person or entity.

 

 

 

          (c)     All of the representations and warranties contained in Article
II of the Credit Agreement are correct on and as of the date hereof as though
made on and as of the date hereof, except to the extent that such
representations and warranties relate solely to an earlier date.

-3-

--------------------------------------------------------------------------------



                    7.       References. All references in the Credit Agreement
to “this Agreement” shall be deemed to refer to the Credit Agreement as amended
by this Amendment; and any and all references in the other Loan Documents to the
Credit Agreement shall be deemed to refer to the Credit Agreement as amended by
this Amendment. All references in the Credit Agreement and each other Loan
Document to “the Revolving Note” shall be deemed to refer to the Amended Note.

                    8.       No Other Waiver. Except as expressly set forth
therein, the execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any other Loan Document, whether or
not known to Lender and whether or not existing on the date of this Amendment.

                    9.       Release. Each Borrower hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description arising under, in connection with or related to
any of the debts, liabilities or obligations of Borrowers and/or any Borrower
under any of the Loan Documents or any of the Loan Documents, whether arising in
law or equity or upon contract or tort or under any state or federal law or
otherwise, which Borrowers and/or any Borrower has had, now has or has made
claim to have against any such person or entity for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

                    10.     Costs and Expenses. Borrowers hereby reaffirm their
agreement under Section 7.3 of the Credit Agreement to pay or reimburse Lender
with respect to its costs, expenses and fees, including, without limitation, all
reasonable fees and disbursements of legal counsel incurred by the Lender in
connection with this Amendment.

                    11.     Miscellaneous. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and all of which counterparts, taken together, shall
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment by facsimile transmission or in a pdf or similar electronic
file shall be effective as delivery of a manually executed counterpart thereof.

Signature page follows

-4-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed as of the date first above written.

 

 

 

 

 

 

BORROWERS:

 

 

 

 

 

 

COMMUNICATIONS SYSTEMS, INC.

 

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

JDL TECHNOLOGIES, INCORPORATED

 

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TRANSITION NETWORKS, INC.

 

 

 

 

 

 

By: 

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Third Amendment to Credit Agreement and First Amendment to
Amended and Restated Revolving Note

--------------------------------------------------------------------------------




 

 

 

 

LENDER:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By: 

 

 

Name: Michael M. Lebens

 

Title: Vice President

Signature Page to Third Amendment to Credit Agreement and First Amendment to
Amended and Restated Revolving Note

--------------------------------------------------------------------------------